Per Curiam.
"Were it not for the fact, of which we are bound to take notice, that the appeal from the judgment herein has been argued and decided, (18 N. Y. Supp. 87,) and in such decision a modification directed to the extent of striking out the allowance, we are of opinion that we might consider the appeal from the order denying the retaxation upon the merits. But, the appellant having argued his appeal from the judgment, and such appeal having been decided, it seems to us that he has thereby waived all right now to take the objection in reference to the taxation of costs. The appeal should therefore be dismissed, without costs.